PER CURIAM.
Kennedy sued Hamburger, a general contractor, for carpentry and repair work. The defense was that some of the work was unsatisfactory and that plaintiff had not worked as many hours as claimed. Defendant filed a counterclaim for alleged over-payments. The trial court found for plaintiff on both claims.
On this appeal by defendant one argument is that the decision was against the weight of the evidence. This argument cannot be sustained. We cannot say that on the basis of the conflicting evidence before him, including documentary exhibits, the trial judge was wrong in resolving the issues in favor of plaintiff.
We are asked to rule there was error in permitting plaintiff to use a daily entry book to refresh his recollection. Our study of the matter satisfies us that the procedure involved was entirely proper.
Appellant says the trial court erred in refusing to allow his counsel to withdraw from the case. The record does not show any actual attempt of counsel to withdraw, or any injury or prejudice to appellant in the episode involved. The other assignments of error relate to exclusions of evidence offered by appellant. That is without support in the record.
There is nothing before us which would justify a reversal.
Affirmed.